DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.
Drawings
The drawings are filled on 03/20/2020 are accepted. 

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The ambiguous claims involving and/or which should be clearly and precisely define the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US Patent No.: 7,391,780 B1) in view of Cassett et al. (US Pub. No.: 2006/0223495 A1). 
Regarding claim 1, Stone discloses a method comprising: creating a model for predicting bandwidth usage by existing subscribers in a satellite communication system (The bandwidth records 52 also contain characterizing information 56 and time stamp information 58. The characterizing information 56 is used by the bandwidth estimator at a later time to enable it to identify similar customers for creation of statistical bandwidth records, and to more closely align a particular proposed subscriber with relevant bandwidth information to enable it to provide a more accurate bandwidth estimate. Examples of characterizing information that may be collected include the Network Equipment Identifier (NEI code) assigned to the equipment at the central office providing the service, the type of service being training the model with usage data for all subscribers of the satellite communication system over a first predetermined time interval (After ascertaining the maximum actual bandwidth for the subscriber, the SBG retrieves the latest valid estimated loop length. During this retrieval process the SBG may apply restrictions to screen out invalid loop lengths (such as loop lengths <0). The process may also ignore records having loop lengths computations that are older than a predetermined age. It may be beneficial to round the retrieved loop length for a particular bandwidth record to a set increment, e.g. nearest largest 500 foot increment. For example, the statistical data will be used by an estimation program (described below) to estimate what bandwidth values may be expected on a particular subscriber loop. Classifying the loop lengths in 500 foot or some other convenient intervals enables the tables to be kept to a relatively smaller size than if no rounding was performed. Additionally, classifying the loop lengths according to interval size rather than according to actual size causes more entries to fall within each interval, thus helping to populate the table more fully and increasing the reliability of the statistical bandwidths in the statistics database [col. 6, lines 39-56, see also Table II illustrates an example of a statistics database containing predicting bandwidth usage for each subscriber relative to an existing service plan based, at least in part, on the analysis (Once the statistics database 60 has been created and/or updated, it may be used to predict transmission parameters Such as upstream and downstream bandwidths on other subscriber loops. Typically, when a new subscriber wishes to obtain xDSL service or a provider wishes to entice a new subscriber to purchase xDSL service, one of the initial things the service provider will do is seek to ascertain what sort of service it can offer the new subscriber. One key component of this is to ascertain how much bandwidth is likely to be available over the particular subscriber's subscriber loop. This may be estimated by testing electrical characteristics of the subscriber loop and using theoretical models that have been designed to predict, based on those electrical characteristics, the likely bandwidth available on the subscriber loop. According to one embodiment of the invention, statistical bandwidths of other subscribers may be used to supplement or supplant the estimation to obtain a more reliable/realistic bandwidth estimate [col. 9, lines 66-67 and col. 10, lines 26-41]); and generating at least one recommendation for optimizing use of bandwidth in the satellite communication system based on the analysis and predicted bandwidth usage (The bandwidth estimator 12 provides an estimated bandwidth in response to a query about a proposed subscriber with identified characterizing information. Specifically, an operator or other program construct may enter a query containing a new subscriber’s phone number or other identifier to enable characterizing information about the Subscriber to be ascertained. The characterizing information may be obtained from the 
Although Stone discloses everything as applied above, Stone does not explicitly discloses analyzing usage patterns of each subscriber over a second predetermined time interval using the trained model. However, these concepts are well known in the art as taught by Cassett.
In the same field of endeavor, Cassett discloses analyzing usage patterns of each subscriber over a second predetermined time interval using the trained model (Referring to FIG. 3, usage pattern control module 130 may include configuration generator module 140 that includes hardware, software, firmware, executable instructions, data, and/or any other associated logic that allows the configuration generator module 140 to generate usage configuration 118. In one aspect, configuration generator module 140 may be operable to execute configuration logic 254 that assembles the various components of a given usage configuration 118 based on selections from a number of parameters. For example, different models of wireless devices may provide different capabilities. Accordingly, parameters that make up usage configuration 118 may vary depending on the type/make/model of the wireless device and/or the network service provider. As  The plurality of usage data type parameters 242 enables an operator of the system, such as authorized user 108, to configure the usage pattern monitoring module to monitor, log and report out any predetermined number of a plurality of types of usage data relating to any predetermined activity occurring on the device, when it occurs, for how long, and how frequently [Para. 0049-0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Cassett method into Stone invention. One of ordinary skill in the art would have been motivated to proposed network architectures, projected operating statistics [Cassett, Para. 0087].

Regarding claim 4, Stone/Cassett disclose everything as discuss above.
Although Stone/Cassett disclose everything as applied above, Stone does not explicitly discloses wherein the usage patterns are analyzed based, at least in part, on one or more of the following input features for the model: anytime download and upload bytes, anytime bucket remaining, token purchases, days of data, first day exceeding peak hour capacity, plan change status, download bytes after exceeding peak hour capacity, and upload bytes after exceeding peak hour capacity. However, these concepts are well known in the art as taught by Cassett.
 wherein the usage patterns are analyzed based, at least in part, on one or more of the following input features for the model (Referring to FIG. 3, usage pattern control module 130 may include configuration generator module 140 that includes hardware, software, firmware, executable instructions, data, and/or any other associated logic that allows the configuration generator module 140 to generate usage configuration 118. In one aspect, configuration generator module 140 may be operable to execute configuration logic 254 that assembles the various components of a given usage configuration 118 based on selections from a number of parameters. For example, different models of wireless devices may provide different capabilities. Accordingly, parameters that make up usage configuration 118 may vary depending on the type/make/model of the wireless device and/or the network service provider. As such, configuration logic 254 may provide a user with the ability to select from a menu of a plurality of wireless device types/models 256 and a plurality of network service providers 258 in order to generate an appropriate menu from which to select the parameters of usage configuration 118. The plurality of usage data type parameters 242 enables an operator of the system, such as authorized user 108, to configure the usage pattern monitoring module to monitor, log and report out any predetermined number of a plurality of types of usage data relating to any predetermined activity occurring on the device, when it occurs, for how long, and how frequently [Para. 0049-0050]): anytime download and upload bytes, anytime bucket remaining, token purchases, days of data, first day exceeding peak hour capacity, plan change status, download bytes after exceeding peak hour capacity, and upload bytes after exceeding peak hour capacity (Usage pattern data comprises any information relating to activity on the wireless device. Such as what activity is occurring, when the activity occurs, and how often the activity occurs, i.e. the frequency, and/or how long the activity occurs, i.e. the duration. The activity may comprise at least one of a call-related activity, a messaging related activity, a browser-related activity, and a software application-related activity. For example, usage pattern data may track information relating to Voice calls, video calls, text messages, the uploading and downloading of content, and the execution and usage of the content and/or applications. Usage pattern data may include, for example, a predetermined time-based parameter associated with the monitored and/or collected information, such as a time-of day and/or a day and/or a date. Further, usage pattern data may include, for example, a measure of how often the activity occurs, such as a count over a predetermined time period, a length of each given activity, etc. For instance, usage pattern data may include, but are not limited to monitoring and logging time of day calls are being made; the average length of calls; a location from where calls are made/received, for example, global positioning (GPS) fix and cell site info such as pseudo noise (PN) offset, system identification (SID), network identification (ND) and base station identification (BSID); which websites are being accessed, when, and how often; and what software and/or applets are being downloaded and executed, when and how often. The usage pattern monitoring parameters are user configurable and may be downloaded from usage pattern manager server 104. Thus, the usage pattern data are collected and analyzed in an attempt to provide insight into a usage pattern, i.e. an occurrence of a predetermined  time-based data associated with the occurrence, a duration of the predetermined activity, a frequency of the occurrence, and a geographic location associated with the occurrence, relating to a device, a device user, and/or a given activity [Para. 0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Cassett method into Stone invention. One of ordinary skill in the art would have been motivated to proposed network architectures, projected operating statistics [Cassett, Para. 0087].

Regarding claim 5, Stone/Cassett disclose everything as discuss above, Stone further discloses ranking an importance of each input feature for each subscriber based on data usage history for each subscriber (The statistics database 60 contains records of statistics of the types of bandwidth services a particular central office has historically provided to subscribers. As shown in FIG. 4, the statistics database 60 contains statistic records 62, each of which contains bandwidth statistics 64 associated with subscribers with the same or similar characterizing information 66. Including the characterizing information in statistic records enables the statistic record to be located when a new subscriber with the same or similar characterizing information seeks xDSL service. The statistic records 62 also include reliance information 68, Such as time stamps and the number of bandwidth records that were used to create the statistic record 62 [col. 5, lines 38-50]).

Regarding claim 6, Stone/Cassett disclose everything as discuss above, where Stone further discloses wherein predicting bandwidth usage further comprises customizing the prediction by applying the ranked input features for each subscriber during the prediction (The actual bandwidth data contained in the bandwidth records of the bandwidth database may be used to predict/estimate bandwidth for new subscribers. However, since the actual bandwidth may vary considerably from subscriber to subscriber depending on the particular characteristics of the subscriber loop, another approach is to cull statistics from the actual data, and use the statistics during the estimation phase (described below). The statistics may be stored in a statistics database or other convenient construct, one example of which is illustrated in FIG. 4. The statistics database 60 contains records of statistics of the types of bandwidth services a particular central office has historically provided to subscribers. As shown in FIG. 4, the statistics database 60 contains statistic records 62, each of which contains bandwidth statistics 64 associated with subscribers with the same or similar characterizing information 66. Including the characterizing information in statistic records enables the statistic record to be located when a new subscriber with the same or similar characterizing information seeks xDSL service. The statistic records 62 also include reliance information 68, Such as time stamps and the number of bandwidth records that were used to create the statistic record 62 statistics [col. 5, lines 28-50, see also col. 9, lines 66-37 and col. 10, lines 26-41]).

Regarding claim 7, Stone/Cassett disclose everything as discuss above.

In the same field of endeavor, Cassett discloses wherein generating at least one recommendation further comprises reallocating frequency resources within multiple adjacent coverage beams in the satellite communication system to improve available bandwidth within at least one of the multiple adjacent coverage beams (FIG. 1 illustrates one aspect of a system 100 comprising apparatus and methods of gathering, analyzing and reporting on the usage patterns of a wireless device based upon a downloaded configuration. system 100 is operable to monitor, log, upload and analyze wireless device usage data as directed by a downloadable configuration generated by a usage pattern manager server. The wireless device may be configured to collect usage pattern data after receiving consent of the registered owner of the wireless device. Further, the system 100 is further operable to generate a usage pattern report available for viewing, such as by the usage pattern manager server or any other authorized party. The report may be used, for example, to evaluate wireless device performance and/or more efficiently manage the wireless network, including: planning for cell site development and equipment purchasing, providing improved customer service and targeted marketing, and determining network usage capacity. Additionally, for example, the  providing content and/or services that are consumed by the wireless device [Para. 0022]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Cassett method into Stone invention. One of ordinary skill in the art would have been motivated to proposed network architectures, projected operating statistics [Cassett, Para. 0087].

Regarding claim 8, Stone/Cassett disclose everything as discuss above, Stone further discloses wherein generating at least one recommendation further comprises improving allocation of satellite resources to accommodate new subscribers (Additionally, in the above embodiment interpolation is performed while estimating a bandwidth for a new Subscriber. In another embodiment, interpolation may take place on the statistics database after statistic records have been created, and the interpolated results may be stored in the statistics database. Creating interpolation entries on the statistics database enables interpolation to be performed once for a given entry and may accelerate resolution of bandwidth estimates. Optionally, an interpolation flag may be included in the reliance information to enable interpolated entries to be distinguished from other entries [col. 12, lines 3-13, see also lines 44-51]).  

Regarding claim 9, Stone/Cassett disclose everything as discuss above , Stone further discloses identifying subscribers who would benefit from a change in existing service plan; and produce plan recommendations for the identified subscribers based, at least in part, on the analysis of usage patterns for the identified subscribers [col. 9, liens 26-64].  

Regarding claim 10, Stone/Cassett disclose everything as discuss above, Stone further discloses recommending a higher service plan for subscribers having high data requirements; and recommending a lower service plan for subscribers having low data requirements [col. 5, lines 61-67 and col. 6, lines 1-17].  

Regarding claim 11, Stone/Cassett disclose everything as discuss above, Stone further discloses storing service plan recommendations for subscribers in a system database; and dynamically updating the service plan recommendations based on changes in data usage by the subscribers [col. 6, lines 18-57]. 

Regarding claim 12, Stone/Cassett disclose everything as discuss above, Stone further discloses generating at least one growth plan for subscribers of the satellite communication system based on the at least one recommendation [col. 12, lines 25-51]. 

Regarding claim 13, Stone/Cassett disclose everything as discuss above, Stone further discloses wherein the at least one subscriber growth plan includes a required service plan for each subscriber in order to achieve the at least one growth plan (If there are insufficient neighbor entries to interpolate a result, the BP will look to see if there is an entry with the same NEI code, service type, primary cable segment CA1, and subscriber loop length interval 114. The BP may require the entry to contain information from a number of subscribers before accepting it as legitimate. The number of entries required to accept information as reliable may be the same throughout the process of attempting a statistical bandwidth estimation, or may increase as the information used to predict the likely bandwidth gets less closely related to the specific service to be provided to the new subscriber [col. 12, lines 14-24]).  

Regarding claim 14, Stone/Cassett disclose everything as discuss above, Stone further discloses wherein the at least one subscriber growth plan optimizes use of total bandwidth in the system to maximize the number of new subscribers (As actual bandwidth values are collected over time the predictions self-adjust towards the “consensus estimates' within each neighborhood. Additionally, with regeneration of predictions tables periodically, any network/subscriber grooming activities will be captured and reflected in future predictions. In this sense, the algorithm is self-improving as it adapts for network rollout of broadband services and automatically captures new services as they are deployed on the network [col. 2, lines 31-39]).

Regarding claim 15, Stone/Cassett disclose everything as discuss above, stone further discloses generating a graphical user interface (GUI) for providing a visual representation of subscribers who would benefit from a change in existing service plans and/or the location of the represented subscribers (A graphical user interface (GUI) is provided to allow table entries to be updated/modified by an administrator. This enables the administrator to take action to screen out undesirable entries by modifying the SYSTEM entries, or to take other actions deemed necessary on the database [col. 9, lines 59-64]).  

Regarding claim 16, Stone/Cassett disclose everything as discuss above.
Although Stone/Cassett disclose everything as applied above, Stone does not explicitly discloses wherein the visual representation includes a geographical map for providing location information for the represented subscribers, wherein the geographical map corresponds to a coverage area for the satellite communication system. However, these concepts are well known in the art as taught by Cassett.
In the same field of endeavor, Cassett discloses wherein the visual representation includes a geographical map for providing location information for the represented subscribers, wherein the geographical map corresponds to a coverage area for the satellite communication system (Usage pattern data comprises any information relating to activity on the wireless device. Such as what activity is occurring, when the activity occurs, and how often the activity occurs, i.e. the frequency, and/or how long the activity occurs, i.e. the duration. The activity may comprise at least one of a call-related activity, a messaging related activity, a browser-related activity, and a software application-related activity. For example, usage pattern data may track information relating to Voice calls, video calls, text  and the execution and usage of the content and/or applications. Usage pattern data may include, for example, a predetermined time-based parameter associated with the monitored and/or collected information, such as a time-of day and/or a day and/or a date. Further, usage pattern data may include, for example, a measure of how often the activity occurs, such as a count over a predetermined time period, a length of each given activity, etc. For instance, usage pattern data may include, but are not limited to monitoring and logging time of day calls are being made; the average length of calls; a location from where calls are made/received, for example, global positioning (GPS) fix and cell site info such as pseudo noise (PN) offset, system identification (SID), network identification (ND) and base station identification (BSID); which websites are being accessed, when, and how often; and what software and/or applets are being downloaded and executed, when and how often. The usage pattern monitoring parameters are user configurable and may be downloaded from usage pattern manager server 104. Thus, the usage pattern data are collected and analyzed in an attempt to provide insight into a usage pattern, i.e. an occurrence of a predetermined activity, time-based data associated with the occurrence, a duration of the predetermined activity, a frequency of the occurrence, and a geographic location associated with the occurrence, relating to a device, a device user, and/or a given activity [Para. 0024]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Cassett method into Stone invention. 

Regarding claim 17, Stone/Cassett disclose everything as discuss above, stone further discloses bandwidth usage distribution within the coverage area for the satellite communication system (The statistics database 60 contains records of statistics of the types of bandwidth services a particular central office has historically provided to subscribers. As shown in FIG. 4, the statistics database 60 contains statistic records 62, each of which contains bandwidth statistics 64 associated with subscribers with the same or similar characterizing information 66. Including the characterizing information in statistic records enables the statistic record to be located when a new subscriber with the same or similar characterizing information seeks xDSL service. The statistic records 62 also include reliance information 68, Such as time stamps and the number of bandwidth records that were used to create the statistic record 62 [col. 5, lines 38-49]). 

Regarding claim 18, Stone/Cassett disclose everything as discuss above, stone further discloses displaying coverage beams for the satellite communication system; and displaying a number of subscribers who would benefit from a change in existing service plans within each coverage beam (Service to xDSL subscribers 18A-H may be provided over one or more shared or private cable segments. The cable segment closest to the DSLAM will be referred to as the primary cable segment (CA1). The cable segment connected to the end of the 

Regarding claims 19 and 20, they are substantially the same as claims 1 and 7, except claims 19 and 20 are in apparatus claim format.  Because the same reasoning applies, claims 19 and 20 are rejected under the same reasoning as claims 1-7, wherein Stone further discloses an apparatus comprising: one or more processors configured to: [Figure 6, Bandwidth Estimator apparatus 70 and Processor 72]. 

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US Patent No.: 7,391,780 B1) in view of Cassett et al. (US Pub. No.: 2006/0223495 A1) as applied in claim 1 above, in further view of Schobel et al. (US Pub. No.: 2019/0354814 A1).
Regarding claim 2, Stone/Cassett disclose wherein creating the model as discuss above. 

In the same field of endeavor, Schobel discloses applying multiple supervised machine-learning algorithms and one or more voting classification algorithm [Para. 0091 and Para. 0101].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Schobel method into Stone/Cassett invention. One of ordinary skill in the art would have been motivated based on performance metrics indicative of an ability of the classification algorithm to predict bacteremia outcomes; and outputting the predicted bacteremia outcome specific to the second subject [Schobel, Para. 0087].

Allowable Subject Matter

Claims 3, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (1) Raleigh et al.  (US Patent No.: 9,858,559 B2) teaches a technique involves modular storage of network service plan components and provisioning of same. A subset of the capabilities of a service design system can be .

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465